Citation Nr: 0714556	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for the residuals of a 
crush injury involving the toes of the right foot.  

2.  Entitlement to service connection for the residuals of a 
crush injury involving the toes of the right foot.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
disorder.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1995 to April 
1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the RO.  

The matters of whether new and material evidence has been 
submitted to reopen the claims of service connection for back 
disorder and right knee disorder are addressed in the REMAND 
portion of the document hereinbelow and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran has submitted additional evidence that is not 
cumulative in nature and must be reviewed to fairly decide 
his claim of service connection for the residuals of a crush 
injury involving the toes of the right foot.  

2.  The veteran is shown as likely as not to suffer chronic 
right great toe pain and functional loss due to a crush 
injury sustained in service.  



CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
reopen the claim of service connection for the residuals of a 
crush injury involving the toes of the right foot.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by right great toe pain and functional 
loss is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for disability of the toes of the right 
foot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given 
the favorable action taken hereinbelow, VA has met such duty 
with respect to that matter.  


II.  Facts and Analysis

The veteran contends that he has disability of the toes of 
the right foot, as a result of being run over by a truck in 
service.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the record discloses that this is not the 
veteran's first claim of service connection for disability of 
the toes of the right foot.  Such a claim was before VA in 
April 2000.  

The evidence on file at that time included the veteran's 
service medical records and reports of VA examinations 
performed in May and August 1999.  

Such evidence showed that during his December 1994 service 
entrance examination, the veteran was found to have mild 
hallux valgus and mild pes cavus, greater on the right than 
the left.  Although they were found to be asymptomatic, the 
veteran's feet were not in sound condition at the time he 
entered service.  

During service in November 1998 and January 1999, the veteran 
complained of right foot trouble.  Other than tinea pedis, 
however, there were no findings of identifiable foot 
disability, including hallux valgus or pes cavus. 

Approximately one month after his separation from service, 
the veteran was examined by VA.  He reported that, one year 
earlier, his right foot had been run over by a truck and that 
he had had chronic foot problems since that time.  

The diagnosis was that of residuals of a crush injury.  
Consequently, the RO denied service connection for disability 
of the toes of the right foot.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  

Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.1103.  The veteran now requests that his claim of 
service connection for disability of the toes of the right 
foot be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

When the veteran requested that the RO reopen his claims, new 
and material evidence was that which had not previously been 
submitted to VA decision makers, and which bore directly and 
substantially upon the specific matter under consideration.  
Such evidence was neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).  

The evidence added to the record since the RO's April 2000 
decision consists of an outpatient records reflecting the 
veteran's treatment by VA from August to October 2004.  

The recently received VA medical records show that the 
veteran is receiving medical care for ongoing complaints of 
right great toe pain that he relates to an injury in service 
when a vehicle ran over his foot.  As such, the Board finds 
this additional material to constitute new and material 
evidence for the purpose of reopening his claim.  

When looking at all the evidence of record, the Board notes 
that there are no complaints or findings of a right foot 
injury in service.  However, the initial claim and VA 
examination shortly after service contain a reliable 
statements from the veteran that tend to confirm that he did 
suffer a right foot injury as described during his period of 
active duty.  

Significantly, the VA examination in May 1999 noted pertinent 
complaints and findings.  The examiner noted that the veteran 
had a "chronic" problem of the metarsophalangeal joint of 
the right great toe manifested by pain and functional loss.  
These manifestations were identified as being residuals of 
the trauma incurred in service.  

Accordingly, the Board finds the evidentiary record to be in 
relative equipoise in showing that the veteran is suffering 
from right great toe pain and functional loss that as likely 
as not are due to a crush injury sustained in service.  

After resolving all reasonable doubt in favor of the veteran, 
service connection for a disability of right great toe is 
warranted.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for disability of the toes on the 
right foot, the appeal to this extent is allowed.  

Service connection for right great toe pain and functional 
loss due to a crush injury is granted.  



REMAND

By a rating action in April 2000, the RO denied the veteran's 
claims of service connection for a right knee disorder and a 
back disorder.  The veteran did not appeal, and that decision 
became final under the law and regulations then in effect.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.1103 (1999).  

The veteran now applies to reopen these claims of service 
connection.  In November 2003, the RO informed the veteran by 
letter and by telephone of VA's duty to assist him in the 
development of his claims.  In response, VA treatment 
documents have been received into the record.  

Although the RO notified the veteran that new and material 
evidence was necessary to reopen the claims, it did not 
describe the evidence necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In this regard, the veteran was not informed of the evidence 
and information necessary to establish entitlement to the 
underlying claim for service connection for either claimed 
disability.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Further, the veteran was not informed that he should furnish 
VA any information or evidence in his possession that 
pertained to his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Accordingly, the remaining issues are REMANDED to the RO for 
the following action:

1.  The RO should send the veteran 
another letter, notifying him of VA's 
duties to assist him in the development 
of his request to reopen claims of 
service connection for a right knee 
disorder and a back disorder.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In so doing, the RO should notify the 
veteran of the evidence and information 
necessary to establish entitlement to the 
underlying claims of service connection, 
as well as the element or elements 
required to establish service connection 
that were found to be absent in the April 
2000 denial.  

The RO also should inform the veteran 
that he should furnish VA any information 
or evidence in his possession that 
pertains to his claims.  

Further, the veteran should be informed 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is 
awarded.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the request to reopen the claims of 
service connection for a right knee 
disorder and a back disorder.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


